Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Pursuant to the amendment dated 6/23/2022, claims 1-18 are cancelled and claims 19-26 are newly added.
	Claims 19-26 are examined on the merits herein and are found to be allowable.

The claims in the following patents or co-pending applications contain subject matter which is not patentably distinct from the instant claim(s) because the instant claims either anticipate, or would have been obvious over, the claims in said patents or co-pending applications: 11,298,368, 11,344,566, 17/327702 and 17/516624. Thus, as per 37 CFR 1.321(c) or 1.321(d), a filing of proper terminal disclaimers is required in order to overcome potential non-statutory obvious-type double patenting rejections. The terminal disclaimer filed on 6/30/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,298,368 or 11,344,566 or beyond the expiration date of any patent granted on 17/327702 and 17/516624, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Priority
This application is a continuation of application 17/327701, now US 11,344,566, filed on 5/22/2021, which claims benefit to provisional application US 63/029313 filed on 5/22/2020.
Information Disclosure Statement
The information disclosure statement (IDS) dated 11/01/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art does suggest methods of treating eye infections by administering an ophthalmological composition comprising tobramycin and PCL-PVAc-PEG  (a.k.a. Soluplus), as per Gore et al. (US 2013/0157963, PTO-892, claims 1-20; ¶0040, 0069), there is nothing in the prior art disclosing or suggesting the unexpected properties of the complex of tobramycin and PCL-PVAc-PEG, as instantly claimed. Specifically, the instant working examples provide evidence that an ophthalmological composition containing tobramycin and PCL-PVAc-PEG provides a superior ability to increase the concentration and retention of tobramycin within corneal cells, when compared side-by-side with both tobramycin alone and a long established commercial tobramycin composition, i.e. TOBREX. Moreover, the instant composition fulfills a long-felt need in the art of ophthalmology by providing a composition for treating bacterial infections of the eye, which results in greater tobramycin contact within the cornea, without the need for steroids and reducing the frequency of dose application, thereby avoiding the unwanted side effects of steroids and increasing ease-of-use and patient compliance/comfort.

Conclusion
Accordingly, the application is in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DALE R MILLER/Primary Examiner, Art Unit 1623